The court has already decided in this case that the petition is amendable, and that the petitioner might have a lien for materials furnished, but not for labor. Murphy v. Guisti,22 R.I. 588.
The opinion was not, as claimed by the respondent, in conflict with Goff v. Hosmer, 20 R.I. 91, which held that the statute required an account to be filed in cases where the claim was based upon an account. But this last case also held that as the statute used the words "account or demand," the latter *Page 307 
term covered cases where a particular account could not be given. The court considered this case of that character, because the petitioner was entitled to a lien for materials furnished, which, being under a general contract, were not the subject of an account, i.e., a separate book account, but they would have to be proved according to their value, and the claim as made for the full contract price could not injure an owner or purchaser, if the lien could attach only for a smaller sum.
The petitioner, therefore, has leave to amend his petition for the amount of materials furnished.